Citation Nr: 0914339	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  00-20 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss. 

2. Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease and degenerative disc 
disease, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1963 to May 1965 
with subsequent service in the reserves. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey, which denied an increased evaluation in excess of 20 
percent for lumbosacral strain.  The Veteran also appealed a 
July 1999 rating decision which granted service connection 
for hearing loss and provided a rating of zero percent 
disabling. 

In the March 1998 rating decision, the RO denied an increased 
rating for lumbosacral strain.  The Veteran submitted a 
notice of disagreement with this decision, stating that his 
lower back disability was now manifested by bulging discs.  
No statement of the case (SOC) was issued.  In a July 2002 
rating decision the RO denied service connection for 
degenerative joint disease and degenerative disc disease of 
the lower spine  

In a November 2005 rating decision, the RO granted service 
connection for degenerative joint disease, adding the 
condition to the Veteran's service-connected lumbosacral 
strain; rating the disability under Diagnostic Code 5243 for 
intervertebral disc syndrome; in effect granting service 
connection for degenerative disc disease or, at the very 
least, confusing the precise nature of the service connected 
disability; and continuing the rating for the lower back 
disability at 20 percent.  

In a subsequent SSOC, the RO continued the denial of service 
connection for degenerative disc disease.  The Veteran 
continued to disagree with both the evaluation assigned his 
service connected lower back disability and the RO's denial 
of service connection for degenerative disc disease. 
 
Given the Veteran's repeated and consistent disagreement with 
both the evaluation assigned his lower back disability and 
the denial of service connection for degenerative disc 
disease, and the RO's characterization of the condition as 
involving both degenerative joint disease and degenerative 
disc disease, as well as its reluctance to acknowledge the 
Veteran's ongoing disagreement with the rating decision in 
March 1998, the Board finds that the procedural handling of 
this case has resulted in sufficient confusion and delay.  
However, remand to clarify the procedural disposition would 
not result in greater benefit to the Veteran.  Hence, the 
Board accepts the issue on appeal as entitlement to an 
increased rating for the service-connected lower back 
disability, to include degenerative joint disease and 
degenerative disc disease.  Accordingly, the issue is 
recharacterized as indicated on the first page of this 
decision. 

In an April 2008 decision the Board remanded the Veteran's 
claim for a VA examination to determine the current nature 
and extent of the Veteran's bilateral hearing loss and 
lumbosacral strain with degenerative joint disease, and to 
provide Vasquez-Flores notice. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss measures Level II in 
the right and left ears at the most impaired.

2.  The service connected lumbosacral strain with 
degenerative joint disease and degenerative disc disease is 
manifested by no findings of incapacitating episodes of 
intervertebral disc syndrome requiring prescribed bed rest of 
four weeks or greater; findings of intact sensation, motor 
strength, and reflexes but no demonstrated neurological 
deficits; a range of motion measured at 70 degrees forward 
flexion, 20 degrees extension, 20 degrees bilateral lateral 
flexion, 20 degrees bilateral lateral  rotation - which 
equates to no more than moderate limitation of motion -absent 
ankylosis; no findings of vertebral fracture or loss of 
vertebral body height; no findings of listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss has not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  The criteria for an evaluation greater than 20 percent 
for lumbosacral strain with degenerative joint disease and 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5295, 5293 (effective 
prior to September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The issues of initial higher evaluation for bilateral hearing 
loss involves a "downstream" issue, as the initial claim 
for service connection for bilateral hearing loss was granted 
in the July 1999 rating decision appealed, and the current 
appeal arises from his disagreement with the evaluations 
originally and subsequently assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice was not provided in this case. Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In April 2008 the Board remanded the case, in part, to 
provide Vazquez-Flores notice to the Veteran.  The required 
notice was provided in May 2008 letter which stated that to 
establish entitlement to an increased evaluation for his 
service-connected bilateral sensorineural hearing loss and 
lumbosacral strain with degenerative joint disease, the 
evidence must show that his condition had increased in 
severity such that current symptomatology more closely 
approximated the rating schedule criteria for the next higher 
evaluation. 

The July 2006 supplemental statement of the case explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The October 2006 
supplemental statement of the case provided the Veteran with 
the applicable regulations relating to disability ratings for 
his service-connected lumbosacral strain with degenerative 
joint disease, and explained the criteria for the next higher 
disability rating under the Diagnostic Code 5243.  The 
October 2006 supplemental statement of the case also provided 
the Veteran with the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b). 

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization throughout the 
adjudication of the claims. Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected. See Sanders, 487 F.3d at 489

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran  physical 
examinations, and afforded the Veteran  the opportunity to 
give testimony before the Board, which he did.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran 's claims file; and 
the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran  is not prejudiced by a decision 
on the claim at this time. 

II. Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 C.F.R. § 1155 (West 2002).   Separate diagnostic codes 
identify the various disabilities. Id.  It is necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the Veteran's 
favor. 38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Hearing Loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Veteran. App. 345 (1992); 38 C.F.R. 
§ 4.85. 

The Veteran was service connected for bilateral hearing loss 
in a July 1999 rating decision.  The disability was evaluated 
as noncompensable under 38 C.F.R. § 4.85a, Diagnostic Code 
6100, effective December 12, 1998.  The noncompensable 
evaluation has been confirmed and continued to the present. 

The noncompensable evaluation for bilateral hearing loss was 
assigned under Diagnostic Code 6100.  Under the rating 
criteria, the basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity, as measured by the results of controlled speech 
discrimination testing (Maryland CNC) together with the 
average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz.  These test results are entered into a table of 
the rating schedule (Table VI) to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table (Table VII) of the rating schedule 
to determine the percentage disability rating.  38 C.F.R. § 
4.85.

Seven VA examinations for bilateral hearing loss were 
conducted in June 1999, August 1999, November 2001, March 
2003, April 2005, November 2007 and July 2008. 

The June 1999 examiner did not conduct any audiometric 
evaluations, but rather provided an opinion based on review 
of the file that the Veteran's hearing loss was connected to 
his service. 

Audiometric results obtained in August 1999 were as follows:


HERTZ
Level
August 1999
1000
2000
3000
4000

RIGHT
25
25
35
45
I
LEFT
25
30
45
65
I 

Based on the above findings, the average pure tone threshold 
was 32 dB in the right ear and 41 dB in the left ear.  CNC 
Maryland speech test results were 96 percent speech 
discrimination in the right ear and 96 percent in the left 
ear. 

In November 2001 the audiometric results were as follows:


HERTZ
Level
November 
2001
1000
2000
3000
4000

RIGHT
25
25
40
50
I
LEFT
25
30
45
70
I 

Based on the above findings, the average pure tone threshold 
was 35 dB in the right ear and 43 dB in the left ear.  CNC 
Maryland speech test results were 96 percent speech 
discrimination in the right ear and 96 percent in the left 
ear. 





In March 2003 the audiometric results were as follows:


HERTZ
Level
March 2003
1000
2000
3000
4000

RIGHT
25
25
45
55
I
LEFT
25
35
55
85
I 


Based on the above findings, the average pure tone threshold 
was 38 dB in the right ear and 50 dB in the left ear.  CNC 
Maryland speech test results were 96 percent speech 
discrimination in the right ear and 92 percent in the left 
ear. 

In April 2005 the audiometric results were as follows:


HERTZ
Level
April 2005
1000
2000
3000
4000

RIGHT
25
25
50
50
I
LEFT
15
35
50
75
I 

Based on the above findings, the average pure tone threshold 
was 38 dB in the right ear and 44 dB in the left ear.  CNC 
Maryland speech test results were 94 percent speech 
discrimination in the right ear and 96 percent in the left 
ear. 

In November 2007 the audiometric results were as follows:


HERTZ
Level
November 
2007
1000
2000
3000
4000

RIGHT
25
30
50
55
II
LEFT
30
40
65
85
II

Based on the above findings, the average pure tone threshold 
was 40 dB in the right ear and 55 dB in the left ear.  CNC 
Maryland speech test results were 88 percent speech 
discrimination in the right ear and 84 percent in the left 
ear. 

In July 2008 the audiometric results were as follows:


HERTZ
Level
July 2008
1000
2000
3000
4000

RIGHT
30
30
55
60
I
LEFT
30
40
60
85
I

Based on the above findings, the average pure tone threshold 
was 44 dB in the right ear and 54 dB in the left ear.  CNC 
Maryland speech test results were 100 percent speech 
discrimination in the right ear and 94 percent in the left 
ear. 

Using 38 C.F.R. § 4.85,  Table VI, the August 1999, November 
2001, March 2003, April 2005, November 2007 and July 2008 
findings reflect Level II in both the right and left ears at 
the most impaired.  Applying those results to 38 C.F.R. 
§ 4.85, Table VII, a zero percent evaluation is derived.  
Accordingly, the audiometric results throughout the period of 
time under appeal do not serve as a basis for a rating in 
excess of zero percent.  

Table VIa presents an alternative method for establishing the 
level of hearing loss where exceptional patterns of hearing 
loss are present.  But the Veteran's hearing loss does not 
meet the requirements for evaluation under this table.  38 
C.F.R. § 4.86.

A preponderance of the evidence is against the assignment of 
a higher initial evaluation for bilateral sensorineural 
hearing loss; there is no doubt to be resolved; and an 
evaluation in excess of zero percent for bilateral 
sensorineural hearing loss is not warranted. 38 C.F.R. 
§§4.85, 4.86.

The Veteran avers that his hearing is worse than initially 
evaluated; however, evaluations for hearing loss are governed 
by the mechanical application of the rating schedule to the 
numeric results of audiometric testing.  The Veteran has been 
afforded numerous hearing tests and, in every case, the 
audiometric findings equate to a noncompensable evaluation 
under the criteria. See Lendenman, supra.

Lower Back Disability 

The Veteran has testified that his lower back disability is 
more severely disabling than the current 20 percent 
disability rating.  

In an August 1992 rating decision service connection was 
granted for a lower back disability described as lumbosacral 
strain. An evaluation of 20 percent was assigned under 
Diagnostic Code 5295.  The Veteran did not submit a notice of 
disagreement to this decision. 

In a March 1998 rating decision, the RO denied an evaluation 
greater than 20 percent for lumbosacral strain.  In June 1998 
the Veteran disagreed with the decision, stating that his 
lower back disability was now manifested by bulging discs. 

In a July 2002 rating decision, the RO denied service 
connection for degenerative joint disease and degenerative 
disc disease.  The Veteran disagreed with this decision.  

In a November 2005 rating decision the RO granted service 
connection for degenerative joint disease and combined it 
with the already service-connected lumbosacral strain, 
assigning a 20 percent evaluation under Diagnostic Code 5243 
and describing the disability as lumbosacral strain with 
degenerative joint disease.   

In a separate supplemental statement of the case dated in the 
same month, the RO denied service connection for degenerative 
disc disease. 

The Veteran continued to disagree with both the 20 percent 
rating assigned to his lower back disability, as well as with 
the denial of service connection for degenerative disc 
disease.  

As explained in the introduction, above, for the purpose of 
this appeal, the Board accepts the issue as entitlement to an 
increased rating for a lower back disability to include 
degenerative joint disease and degenerative disc disease. 

The 20 percent evaluation currently assigned under Diagnostic 
Code 5243 for the Veteran's lower back disability 
contemplates intervertebral disc syndrome characterized by 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks in the last twelve months.  
This evaluation has been confirmed and continued to the 
present.  

Rating criteria governing the evaluation of spine 
disabilities were revised effective September 23, 2002 and 
September 26, 2003.

The old regulations in effect during the time period under 
consideration afforded a 20 percent evaluation for moderate 
limitation of lumbar motion and a 40 percent evaluation for 
severe limitation of lumbar motion under Diagnostic Code 
5292.  

Under Diagnostic Code 5295, lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position was afforded a 20 
percent evaluation.  

Under Diagnostic Code 5293, a 40 percent evaluation was 
afforded for intervertebral disc syndrome for severe symptoms 
with recurring attacks with symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 

Higher evaluations were also afforded under Diagnostic Code 
5292 for range of motion greater than moderate; under 
Diagnostic Code 5286 and 5289 for ankylosis of the entire or 
lumbar spine, respectively; and for severe lumbosacral strain 
characterized by listing of whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion under Diagnostic Code 5295.  Diagnostic Code 
5285 afforded higher evaluations for residuals of vertebrae 
and also directed that an additional 10 percent could be 
warranted for demonstrable deformity of the vertebral bodies.  

Under the criteria revised effective September 23, 2002, 
Diagnostic Code 5293 instructed that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 'Chronic orthopedic 
and neurological manifestations' means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria or the most appropriate neurological 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002. 

Effective September 26, 2003, the criteria concerning 
intervertebral disc syndrome rated on the basis of 
incapacitating episodes remained the same but were 
reclassified as Diagnostic Code 5243.  To warrant a rating 
higher than 20 percent based on intervertebral disc syndrome, 
there must be medical evidence that the Veteran's low back 
disability is manifest by incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective prior to September 26, 2003, and Diagnostic Code 
5243, effective September 26, 2003.

Effective September 26, 2003, a General Rating Formula for 
Disease and Injuries of the Spine requires that a back 
disability be evaluated under whichever method results in the 
higher evaluation, when all disabilities are combined, under 
38 C.F.R. § 4.25, and the spine is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the General Rating 
Formula, a 20 percent evaluation contemplated forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal dyphosis.  A 40 percent evaluation 
would be assigned where forward flexion of the lumbar was 
spine limited to 30 degrees or less or favorable ankylosis of 
the thoracolumbar spine.  A 50 percent evaluation would be 
assigned if the medical evidence shows unfavorable ankylosis 
of the entire thoracolumbar spine; and a 100 percent 
evaluation would be assigned for unfavorable ankylosis of the 
entire spine.

Notes (1) following the General Rating Formula stipulates 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code. Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees.  Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235 through 5242, effective September 26, 2003.

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA must consider whether the 
revised or the old criteria are more favorable to the 
Veteran.  If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. Section 5110(g) can be no 
earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114.

As noted above, Diagnostic Code 5243, under which the 
Veteran's lower back disability is currently evaluated, 
affords a higher, 40 percent, evaluation for incapacitating 
episodes having a total duration of at least four weeks but 
less than six during the past twelve months.  The Veteran 
does not meet this criteria as the medical evidence does not 
show that he has been prescribed bedrest by a physician or 
required treatment by a physician for a period greater than 
four weeks. 

The medical evidence also does not show that higher 
evaluations are warranted under the General Rating Formula 
for the spine or Diagnostic Code 5237-5242 of the new 
criteria.  The medical evidence does not show findings of the 
thoracolumbar spine measured at 30 degrees or less, or of 
ankylosis of the thoracolumbar spine or entire spine -either 
favorable or unfavorable.  Rather VA examinations conducted 
in April 2003, April 2005, October 2006, and August 2008 show 
limitation of the Veteran's lumbosacral spine was measured at 
70 degrees forward flexion, 20 degrees extension, 20 degrees 
bilateral lateral rotation, and 20 degrees bilateral lateral 
flexion at its most limited with consideration for pain and 
pain on motion.  No ankylosis, favorable or unfavorable, was 
noted.  Lumbar lordosis was normal.  Repeated motion was 
observed to produce no further limitation of motion or 
increased pain. The Veteran walked without a limp and was 
observed to have good tiptoe and heel walk. There were no 
spasms or tenderness of the lumbar spine. Abnormalities of 
thoracic sacrospinalis were noted consisting of a spasm on 
right, pain with motion on left and right, tenderness on left 
and right but no atrophy or guarding.  An abnormal spine 
curvature of lumbar flattening was noted.  

Clinical findings throughout show no evidence of spinal 
stenosis, bony destruction, herniated discs or signs of 
narrowing disc space.  A December 1996 CT scan showed mild 
facet joint disease and evidence of bulging discs at L4/L5 
and L5/S1 without herniation.  An April 2005 x-ray showed 
facet arthropathy mid and lower lumbar spine. A February 2007 
lumbar spine x-ray showed mild degenerative osteophytes and 
mild scoliosis.  A March 2007 lumbar spine MRI showed mild 
multilevel degenerative spondylosis most notable at L3/L4 and 
L5/S1.
 
As to the separate, compensable valuation of associated 
objective neurological abnormalities, the medical evidence 
shows that there are no such abnormalities to be rated 
separately.  VA examinations conducted in April 2003, April 
2005 and August 2008, show strength measured at 5 of 5, and 
deep tendon reflexes measured at 1 of 4, equally bilaterally.  
Reflexes were 2+ bilateral symmetrical and toes downgoing 
bilaterally.  The straight leg test was negative.  The 
Veteran repeatedly denied any bowel, bladder or sexual 
dysfunction.  Reflexes were 2+/4 for quadriceps and Achilles 
tendon. Lasegue's sign was negative in the lower extremities.  
There were no nonorganic physical signs.  No radiation of 
pain down the legs.  Spine examination showed hip flexion, 
extension, knee extension, ankle dorsiflexion, ankle plantar 
flexion and great toe extension all to be 5/5 with no muscle 
atrophy and normal muscle tone.  The examiners diagnosed no 
separate neurological findings.  VA and private treatment 
records show complaints of pain but no findings or diagnosis 
of neurological pathology that would allow separate, 
compensable evaluation.  

Prior to September 23, 2002, Diagnostic Code 5293 allowed for 
the assignment of a higher, 40 percent, rating upon a showing 
of severe symptoms characterized by recurring attacks of 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.   However the medical evidence does not establish that 
the Veteran's lower back disability is manifested by more 
than moderate, recurring attacks of intervertebral syndrome. 
Specifically, and as explained above, while the medical 
evidence does establish symptoms of spasm, pain and 
limitation of motion, there are no findings of sciatic 
neurological pathology or other neurological findings.

Under the old criteria, higher evaluations could also be 
warranted for limitation of motion greater than moderate; 
ankylosis; residuals of fractured vertebrae; and severe 
lumbosacral strain under Diagnostic Code 5292, 5285, 5286 and 
5295.  An additional 10 percent evaluation could also be 
warranted for demonstrable deformity of a vertebral body.  

Diagnostic Codes 5292 and 5289, which govern limitation of 
lumbar spine motion, allowed a 40 percent evaluation for 
limitation of lumbar spine motion that was severe, and a 40 
percent evaluation for favorable ankylosis of the lumbar 
spine.  However, neither severe limitation nor favorable 
ankylosis is shown.

Nor does the medical evidence does not show that the required 
manifestations for any of the other potentially applicable 
diagnostic codes are present.  First the medical evidence 
demonstrates limitation of the lumbar spine under the old 
criteria to be no more than moderate, and there are no 
findings of ankylosis.  Second, the clinical medical evidence 
does not demonstrate that the Veteran has residuals of 
fractured vertebrae, or that he manifests deformed vertebrae.  
There are no findings of abnormal mobility on forced motion.  
Finally, there are no findings of listing of the whole spine 
to the opposite site, positive Goldthwaite's sign, or marked 
limitation of forward bending.  

Hence, the medical evidence does not support a higher 
evaluation for the Veteran's lumbosacral strain with 
degenerative joint disease and degenerative disc disease 
under either the new or old criteria, under any of the above 
discussed potentially applicable diagnostic codes.

The preponderance of the evidence is against the claim for 
entitlement to an increased rating greater than 20 percent 
for lumbosacral strain with degenerative joint disease and 
degenerative disc disease ; there is no doubt to be resolved; 
and an initial evaluation greater than 20 percent for the 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease is not warranted. 

In evaluating the Veteran's service-connected lower back 
disability the disabling effects of pain and weakness were 
considered with respect to the old criteria.  The Veteran's 
complaints of pain, painful motion and the examiners' 
observations of pain and painful motion were considered in 
the level of impairment and loss of function attributed to 
lower back disability, and are reflected in the evaluations 
assigned and herein confirmed.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Summary

The Veteran genuinely believes that his bilateral hearing 
loss and lower back disabilities are worse than currently 
evaluated.   However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the extent of his 
service connected bilateral hearing loss and lower back 
disabilities, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
opinions and audiology test reports provided by the medical 
professionals and audiologists who have evaluated him on 
numerous occasions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations in the present case. See Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 









ORDER

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss is denied. 

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease and degenerative disc disease 
greater than 20 percent disabling is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


